Per Curiam.
This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment aforesaid and argument of counsel for. the respective parties, and the record having been seen and inspected, .and the court being now advised of its' judgment to be' given in the premises, it seems to the court *155that iipon a consideration, of all the evidence the amount awarded pursuant to Sections 4964 and 4965 Revised General Statutes, 1920, “for damage done’! is cle.arly excessive; it is therefore ordered and adjudged that if the plaintiff below enter a remittitur for $500.00, the. judgment will stand- affirmed for the remainder; otherwise the judgmént will stand reversed for a'new trial.
It is so ordered.
Whitfield, P. J., ánd West and Terrell, J. J., concur.